J-S17027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

MARKAL TREY MUNFORD

                         Appellant                   No. 1353 MDA 2019


      Appeal from the Judgment of Sentence entered August 26, 2015
               In the Court of Common Pleas of York County
             Criminal Division at No: CP-67-CR-0004001-2014


BEFORE: PANELLA, P.J., STABILE, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY STABILE, J.:                         FILED JULY 06, 2020

      Appellant, Markal Trey Munford, appeals from the August 26, 2015

judgment of sentence entered in the Court of Common Pleas of York County.

For the reasons that follow, we vacate the judgment of sentence and remand

for resentencing.

      By way of background, on July 6, 2018, an order was entered in the

Court of Common Pleas of York County denying Appellant’s petition for

collateral relief filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. § 9541-9546. On May 20, 2019, this Court reversed and remanded

to the PCRA court after determining direct appeal counsel was ineffective for

failing to challenge the sufficiency of evidence supporting Appellant’s

conviction of receiving stolen property (“RSP”). We directed the PCRA court

to reinstate Appellant’s direct appeal rights nunc pro tunc with respect to
J-S17027-20


sufficiency of evidence underlying the RSP conviction only. Commonwealth

v. Munford, No. 1271 MDA 2018 (Pa. Super. filed May 20, 2019).

       Following remand, the PCRA court scheduled a status conference for July

3, 2019. Order, 5/21/18, at 1. The underlying RSP charge was not resolved

at the status conference. Therefore, the PCRA court reinstated Appellant’s

direct appeal rights nunc pro tunc on the RSP charges only. Order, 7/15/19,

at 1. On August 12, 2019, Appellant filed a notice of appeal in accordance

with the July 15, 2019 order.

       Appellant filed a brief in support of his contention the evidence was

insufficient to support the RSP conviction. In response, the Commonwealth

filed a letter brief noting its agreement that the evidence was not sufficient to

sustain the RSP conviction.            Commonwealth Letter Brief at 1.       The

Commonwealth requested that we vacate Appellant’s August 26, 2015

judgment of sentence with respect to RSP.1 Because vacating the sentence

for RSP disturbs the overall sentencing scheme, we reverse Appellant’s

conviction, vacate his judgment of sentence in its entirety and remand for




____________________________________________


1  In addition to RSP, the trial court sentenced Appellant for possession of a
firearm prohibited, firearm not to be carried without a license, and possession
of a controlled substance.       Appellant’s sentence for RSP was imposed
consecutively to his sentence for possession of firearms prohibited. We note
that on direct appeal, Appellant challenged only the firearms possession
conviction. This Court affirmed his judgment of sentence. Commonwealth
v. Munford, No. 1650 MDA 2015 (Pa. Super. filed 6/6/16). Our Supreme
Court denied his petition for allowance of appeal.

                                           -2-
J-S17027-20


resentencing.   See Commonwealth v. Tanner, 61 A.3d 1043, 1048 (Pa.

Super. 2013).

      Appellant’s conviction of RSP reversed. Judgment of sentence vacated.

Case remanded for further proceedings in accordance with this judgment

order. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/06/2020




                                    -3-